967 F.2d 586
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Robert FREEBURG, Plaintiff-Appellant,v.Michael JACKSON, Defendant-Appellee.
No. 92-35106.
United States Court of Appeals, Ninth Circuit.
Submitted June 25, 1992.*Decided July 6, 1992.

Before FLETCHER, LEAVY and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
John Robert Freeburg appeals pro se the district court's sua sponte dismissal of his complaint as frivolous pursuant to 28 U.S.C. § 1915(d).   In his complaint, Freeburg alleged that (1) Michael Jackson hit him in the groin in a bar in the Rainier Beach area of Seattle, Washington and (2) Jackson's songs contain numerological references that cause others to attack Freeburg.


3
We review the district court's determination that a complaint is frivolous for an abuse of discretion.   Denton v. Hernandez, 69 U.S.L.W. 4346, 4348 (May 4, 1992).   A complaint is frivolous if "it lacks an arguable basis in law or in fact."   Neitzke v. Williams, 490 U.S. 319, 325 (1989).   A factual claim is frivolous if "the facts alleged rise to the level of the irrational or the wholly incredible."   Denton, 60 U.S.L.W. at 4348.


4
The district court did not abuse its discretion by dismissing the complaint as frivolous.   Viewed in the context of the entire complaint, Freeburg's assertions are "irrational" and "wholly incredible."   See Denton, 60 U.S.L.W. at 4348.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Freeburg's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3